DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1, 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20110078532 A1), referred herein as CHOI in view of KIMURA (US 20150084857 A1), referred herein as KIMURA.
	Regarding Claim 1, CHOI teaches a method of controlling a display device including an input interface to which image information is input (CHOI ABST: An image display device including a display; a first external interface configured to receive a first image signal input from a first external device connected to the image display device; [0005] Embodiments provide a method of providing an external device list, which allows a user to recognize an input switch in advance before an image signal of an external device), and
a display section configured to display an image (CHOI [0040] displays the received messages sequentially in order of a corresponding message created, for example, displays them in a top to bottom direction), the method comprising:
making the display section display an input state image including one of an input image representing that the image information is input and a non-input image representing that the image information is not input in accordance with a result of the input determination (CHOI [0250] the control unit 170 determines which external device icons 820 are connected to the image display device 100 in order to display specific symbols 830a, 830b, and 830c on the external device icons that are being connected to the image display device 100. Therefore, external device icons that are not being connected to the image display device 100 are distinguished);
making the display section display a display image based on the image information when receiving an operation of designating the input image in a state in which the input state image including the input image is displayed (CHOI [0251] The control unit 170 determines which one of the plurality of external device icons displayed on the display unit 180 has a pointer thereon in operation S710; [0252] the control unit 
making the display section display a procedure image representing a procedure of inputting the image information to the input interface when receiving an operation of designating the non-input image in a state in which the input state image including the non-input image is displayed (CHOI [0256] when an input is received to select the second external device icon 841 in operation S730, as shown in FIG. 16, a popup window 870 that asks whether to select an input switch to a PC (i.e., a second external device) is displayed on the full screen of the image display device 100).
But CHOI does not specifically teach executing input determination on whether or not the image information is input to the input interface.
However KIMURA discloses an image display device an integrated image including first display regions where at least a part of a plurality of identification images for distinguishing a plurality of external devices, which is analogous to the present patent application. KIMURA teaches executing input determination on whether or not the image information is input to the input interface (KIMURA [0076] In step S100, an application for executing the integrated image display processing is started. The start of the application in step S100 may be triggered by detection by the input-information acquiring unit 110 of start operation by the user or may be triggered by detection of a start command from another application; [0084] In step S124, the generating unit 142 acquires a plurality of identification images stored in the identification-image storing unit 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified CHOI to incorporate the teachings of KIMURA, and combining a plurality of identification images for distinguishing a plurality of external devices connected to the image display device, as taught by KIMURA into the method of providing external device list and image display device.
Doing so would cause a user of the image display device to visually recognize the integrated image in the method of controlling display device.

Regarding Claim 2, CHOI in view of KIMURA teaches the method of controlling a display device according to Claim 1, and further teaches wherein when the image information is input to the input interface while displaying the procedure image, display of the procedure image is stopped, and the display section is made to display the display image (CHOI [0257] Then, if the input switch to the external device is selected through the popup window 870, the input is switched to the PC (i.e., the second external device) in operation S740; [0258] Accordingly, as shown in FIG. 17, an image signal 880 of the PC (i.e., the selected second external device) is displayed on the full screen 810 of the image display device 100).

Regarding Claim 4, CHOI in view of KIMURA teaches the method of controlling a display device according to Claim 1, and further teaches wherein the input image is a thumbnail image to be displayed by reducing the display image (CHOI [0131] The 

Regarding Claim 5, CHOI in view of KIMURA teaches a method of controlling a display device including a first input interface to which first image information is input, a second input interface to which second image information is input, and a display section configured to display an image (CHOI ABST: An image display device including a display; a first external interface configured to receive a first image signal input from a first external device connected to the image display device; [0005] Embodiments provide a method of providing an external device list, which allows a user to recognize an input switch in advance before an image signal of an external device; [0250] As shown in FIG. 11, a plurality of external device icons 820 representing a plurality of external devices are displayed on the full screen 810 of the display unit 180).
furthermore, the disclosed a plurality of external devices, icons and the corresponding popup windows teaches the first and second images, state images and non-input images and procedure images. The metes and bounds of the rest of the limitations of the method claim substantially correspond to the method claim as set forth in Claim 1; thus, they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 6, CHOI in view of KIMURA teaches a display device (CHOI ABST: An image display device including a display; a first external interface configured to receive a first image signal input from a first external device connected to the image display device).
The metes and bounds of the rest of the limitations of the system claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.


4.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20110078532 A1), referred herein as CHOI in view of KIMURA (US 20150084857 A1), referred herein as KIMURA further in view of CHANG et al. (US 20100259464 A1), referred herein as CHANG.
Regarding Claim 3, CHOI in view of KIMURA teaches the method of controlling a display device according to Claim 1, but does not teach wherein when the image information is input to the input interface while displaying the procedure image, the display section is made to display a report image representing that the image information is input.
However CHANG discloses a terminal and controlling method thereof are disclosed that enable data of a first terminal to be executed in a second terminal. Accordingly, all functions of the first terminal are usable using the second terminal, which is analogous to the present patent application. CHANG teaches wherein when the image information is input to the input interface while displaying the procedure image, the display section is made to display a report image representing that the image information is input (CHANG [0432] And, FIG. 37 and FIG. 38 are diagrams of screen configurations for a process for a second terminal to inform a user of disconnected and reconnected statuses of communications with a first terminal according to a sixth embodiment of the present invention; [0433] Referring to FIGS. 34 to 38, if a communication is connected to the first terminal 100 according to the aforesaid fourth embodiment [S601], the controller 270 of the second terminal 200 receives data 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified CHOI in view of KIMURA to incorporate the teachings of CHANG, and combining the displaying the disconnected and reconnected statuses, as taught by KIMURA into the method of providing external device list and image display device.
Doing so would able to exchange (transmit and receive) data with the connected external device with a user-friendly interface in the method of controlling display device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barry Drennan can be reached on (571) 270-7262.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2618